       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 1 of 36




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


HEATHER N. NOFSKER,               :
                                  :
            Plaintiff,            :     No. 3:20-cv-00193
                                  :
     v.                           :     (Saporito, M.J.)
                                  :
ANDREW SAUL,                      :
Commissioner of                   :
Social Security,                  :
                                  :
            Defendant.            :


                            MEMORANDUM

     This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s (“Commissioner”) final

decision denying Heather N. Nofsker’s (“Nofsker”) claim for disability

insurance benefits and supplemental security income under Title II and

Title XVI of the Social Security Act.          This matter is before the

undersigned United States Magistrate Judge on consent of the parties,

pursuant to the provisions of 28 U.S.C. § 636(c) and Rule 73 of the Federal

Rules of Civil Procedure. (Doc. 9; Doc. 10).

     For the reasons stated herein, the Commissioner’s decision will be

VACATED, and the case will be REMANDED for further consideration.
       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 2 of 36




I.   Background and Procedural History

     Nofsker is an adult individual born July 8, 1974, who was 37 years

old at the time of her alleged onset date of disability—February 24, 2012.

(Tr. 54, 854). Nofsker’s age at the onset date makes her a “younger

person” under the Social Security Act. See 20 C.F.R. § 404.1563(c).

Nofsker graudated from high school in 1992 and has no vocational

training. (Tr. 882). Prior to her alleged onset date, Nofsker served as a

convenience store worker and a pillow filler. (Tr. 883).

     On October 2, 2013, Nofsker protectively filed for disability

insurance benefits and supplemental security income pursuant to Title

II and Title XVI of the Social Security Act. (Tr. 19). In her application,

Nofsker alleged that she became disabled beginning February 24, 2012,

as a result of diabetes, depression, anxiety, stomach issues, lower back

problems, status post back surgery, leg pain, and insomnia. (Tr. 208).

Nofsker’s claim was initially denied on November 24, 2013. (Tr. 19).

Thereafter, Nofsker filed a timely request for an administrative hearing

on September 25, 2013, and it was granted. (Id.). Nofsker, represented

by counsel, appeared and testified before ALJ, Therese A. Hardiman, on

January 20, 2015, in Wilkes Barre, Pennsylvania. (Tr. 19, 38). In


                                    -2-
       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 3 of 36




addition, an impartial vocational expert, Karen Kane appeared and

testified during the administrative hearing. (Tr. 38). At the time of this

hearing Nofsker was 40 years old and resided in Mahanoy City,

Pennsylvania, which is in the Middle District of Pennsylvania. (Tr. 38-

40). By a decision dated April 14, 2015, the ALJ denied Nofsker’s

applications for benefits. (Tr. 16-33). On October 25, 2016, Nofsker

appealed the ALJ’s decision to this Court. Nofsker, 3:16-cv-02151 (Doc.

1). On August 31, 2018, the Court ruled that the Commissioner’s decision

was not supported by substantial evidence and remanded the matter to

the Commissioner to re-evaluate Nofsker’s claim and include her obesity

and mental health ailments as severe impairments. (Id.). (Doc. 25, at 14).

     Following this remand a second administrative hearing was

conducted on April 16, 2019, before ALJ, Susan Torres. (Tr. 873).

Accordingly, Nofsker, represented by counsel, appeared and testified

along with an impartial vocational expert (“VE”), Sheryl Bustin. (Id.). At

the time of the second hearing, Nofsker was 44 years old and resided with

her family in Mahony City, Pennsylvania, which is in the Middle District

of Pennsylvania. (Tr. 207-08). Less than two months later, in a written

decision dated June 19, 2019, the ALJ denied Nofsker’s application for


                                    -3-
       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 4 of 36




benefits. (Tr. 851). Nofsker sought further review of her claims by the

Appeals Council of the Office of Disability Adjudication and Review, but

her request was denied for review on December 6, 2019. (Tr. 835).

Nofsker subsequently filed an appeal to this Court on February 4, 2020,

arguing that the ALJ’s decision was not supported by substantial

evidence. (Doc. 1). On April 17, 2020, the Commissioner filed his answer,

in which he maintains that the ALJ’s decision is correct and in

accordance with the law and regulations. (Doc. 7, at 2). This matter has

been fully briefed by the parties and is ripe for decision. (Doc. 17; Doc. 18;

Doc. 21).

     On this score, Nofsker’s treatment history discloses that she suffers

from a number of physical and mental health impairments, including

diabetes, depression, anxiety, stomach issues, lower back problems,

status post back surgery, leg pain, and insomnia. (Tr. 208). Specifically,

Nofsker reported and testified that she cannot work due to chronic pain

and that this pain has not improved despite treatment. (Tr. 859). Nofsker

further testified that she can be very nasty with her husband and

daughter due to her depression and withdraws to her room when she is

short-tempered. (Id.). Additionally, Nofsker testified that she has no


                                     -4-
       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 5 of 36




strength in her hands; that the plates and screws in her back affect her

mobility; and that she takes prescription medication to help her sleep at

night. (Id.).

      At the outset, the medical record reflects that Nofsker underwent a

range of treatment for her back, including epidural injections and back

surgery. (Tr. 252, 859, 1264). Nofsker, however, continues to report

significant pain. (Tr. 252, 859). In March 2013, Nofsker was advised that

no further surgery was appropriate and her treating physician

recommended a spinal cord stimulator and weight loss. (Tr. 253).

Presently, the record reflects that Nofsker suffers from post laminectomy

syndrome with possible lumbosacral radiculitis. (Tr. 1158-1159). In

September 2017, Nofsker reported constant pain and in August 2018, the

treatment notes demonstrate complaints of worsening and constant

lumbar pain, with reports of numbness and tingling in her lower

extremity. (Tr. 1246-1249). In October 2018, Nofsker reported

debilitating pain, describing it as burning, aching, stabbing pain, which

radiates to her left lower limb in L5 dermatomal distribution with

associated numbness and tingling. (Tr. 1243). To manage her pain,

Nofsker was prescribed Naproxen, which she reported provided some


                                    -5-
       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 6 of 36




relief. (Id.). In January 2019, Nofsker reported lower back and lower

extremity pain and indicated that the spinal cord stimulator did not

alleviate her symptoms and she wanted it removed. (Tr. 1233-34).

     With regard to her diabetes, the medical record reflects that

Nofsker suffers from Type II diabetes, with long-term insulin use. (Tr.

1475-79). Specifically, the treatment notes reveal that Nofsker’s diabetes

is not well-controlled; that she does not exercise; that she overeats most

days; and that she experiences paresthesia in both feet. (Tr. 1185). The

record further reflects that Nofsker suffers from obesity, as she testified

that she is 5’8 and weighs approximately 254 pounds. (Tr. 885). Nofsker

visits a nutritionist for her diabetes and obesity. (Tr. 885-86). Nofsker,

however, reported that she experiences difficulty following her meal

plans due to her depression. (Tr. 861).

     As for her mental health impairments, Nofsker testified and

reported that she suffers from depression and anxiety. (Tr. 208).

Nofsker’s mental health treatment includes routine follow-up visits with

a psychiatrist and periodic treatment with a therapist. (Tr. 390-413, 553-

68, 1170-80). Due to her mental health conditions, Nofsker was

prescribed Cymbalta, Trazodone, and Risperidone. (Tr. 553-68).


                                    -6-
       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 7 of 36




     As for opinion evidence, there is no medical opinion of record. The

only opinion in the medical record consists of a Clinical Assessment of

Pain questionnaire prepared by physician-assistant, Mr. John Yarwood

(“Mr. Yarwood”) on March 22, 2019. 1 (Tr. 1368). In the assessment, Mr.

Yarwood opined that Nofsker’s pain was present to such an extent as to

be distracting to adequate performance of daily activities or work. (Id.).

Mr. Yarwood further indicated that physical activity, such as walking,

standing, and bending would greatly increase Nofsker’s pain causing

abandonment of tasks related to daily activities or work; and that

Nofsker’s medication(s) would limit her effectiveness in the work place

due to distraction, inattention, and drowsiness, such that Nofsker would

be off-task between 10 percent and 15 percent of a workday. (Id.).

     Lastly, Mr. Yarwood noted that Nofsker underwent spinal fusion in

2010 and that her back pain has persisted requiring regular visits to the

pain management clinic. (Id.). The ALJ afforded Mr. Yarwood’s opinion

limited weight, concluding that neither his treatment records nor records




1 The Court is constrained to observe that under the then-existing
regulations, physician assistants are not ‘acceptable medical sources’
that can provide a medical opinion pursuant to the regulations. See 20
C.F.R. § 404.1502(a)(ii)(8); see also 20 C.F.R. § 404.1527(a)(1).
                                    -7-
       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 8 of 36




from other treating sources supported his conclusions. (Tr. 862).

II.   Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Id. § 1383(c)(3); Johnson v. Comm’r of Soc. Sec., 529 F.3d

198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D.

Pa. 2012). Substantial evidence “does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552 (1988). Substantial evidence is less than a

preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence

is not substantial evidence if the ALJ ignores countervailing evidence or

fails to resolve a conflict created by the evidence. Mason v. Shalala, 994

F.2d 1058, 1064 (3d Cir. 1993). In an adequately developed factual record,

substantial evidence may be “something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions

from the evidence does not prevent [the ALJ’s decision] from being


                                    -8-
       Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 9 of 36




supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision

is supported by substantial evidence the court must scrutinize the record

as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

The question before the Court, therefore, is not whether the claimant is

disabled, but whether the Commissioner’s finding that he or she is not

disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

      To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be


                                     -9-
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 10 of 36




expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); Id. § 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); Id.

§ 416.905(a). To satisfy this requirement, a claimant must have a severe

physical or mental impairment 2 that makes it impossible to do his or her

previous work or any other substantial gainful activity3 that exists in the

national economy. 42 U.S.C. § 423(d)(2)(A); Id. § 1382c(a)(3)(B); 20 C.F.R.

§ 404.1505(a); Id. § 416.905(a).

     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a); Id. § 416.920(a). Under this process, the

Commissioner must determine, in sequence: (1) whether the claimant is

engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment; (3) whether the claimant’s impairment meets or




2 A “physical or mental impairment” is an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 423(d)(3); Id. § 1382c(a)(3)(D).
3 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510; id. § 416.910.
                                   - 10 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 11 of 36




equals a listed impairment; 4 (4) whether the claimant is able to do past

relevant work, considering his or her residual functional capacity

(“RFC”); 5 and (5) whether the claimant is able to do any other work,

considering his or her RFC, age, education, and work experience. Id.

§ 404.1520(a); Id. § 416.920(a). The claimant bears the initial burden of

demonstrating a medically determinable impairment that prevents him

or her from doing past relevant work. 42 U.S.C. § 423(d)(5); Id.

§ 1382c(a)(3)(H)(i); 20 C.F.R. § 404.1512; Id. § 416.912; Mason, 994 F.2d

at 1064. Once the claimant has established at step four that he or she

cannot do past relevant work, the burden then shifts to the Commissioner

at step five to show that jobs exist in significant numbers in the national

economy that the claimant could perform consistent with his or her RFC,

age, education, and past work experience. 20 C.F.R. § 404.1512(f); Id.




4 An extensive list of impairments that warrant a finding of disability
based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
5 “Residual functional capacity” is the most a claimant can do in a work

setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1); id. § 416.945(a)(1). In assessing a claimant’s RFC, the
Commissioner considers all medically determinable impairments,
including those that are not severe. Id. § 404.1545(a)(2); id.
§ 416.945(a)(2).
                                   - 11 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 12 of 36




§ 416.912(f); Mason, 994 F.2d at 1064.

III. Discussion

     In her June 2019 decision denying Nofsker’s claim for benefits, the

ALJ evaluated Nofsker’s application for benefits at each step of the

sequential process. In that decision, the ALJ first concluded that Nofsker

met the insured status requirements of the Social Security Act through

March 31, 2014. (Tr. 856). At step one, the ALJ concluded that Nofsker

had not engaged in substantial gainful activity since February 24, 2012,

her alleged onset date. (Id.).

     At step two, the ALJ found that the following impairments were

medically determinable and severe during the relevant period: lumbar

degenerative disc disease, status post surgery, obesity, diabetes,

polyneuropathy, depression, and anxiety. (Id.). The ALJ further found

that Nofsker’s bilateral carpal tunnel syndrome should be added as a

severe impairment as of early 2018. (Tr. 856-57).

     At step three, the ALJ found that Nofsker did not have an

impairment or combination of impairments that met or medically

equaled the severity of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, during the relevant period. (Tr. 27-31). Between


                                   - 12 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 13 of 36




steps three and four, the ALJ fashioned an RFC considering Nofsker’s

limitations from her impairments:

     After careful consideration of the entire record, the
     undersigned finds that [Nofsker] has the [RFC] to perform
     light work as defined in 20 C.F.R. 404.1567(b) and 416.967(b)
     except she can occasionally climb ramps and stairs and never
     climb ladders, ropes, or scaffolds. [Nofsker] can occasionally
     balance, stoop, kneel, crouch, and crawl and frequently
     handle and finger bilaterally. [Nofsker] should avoid
     concentrated exposure to extreme cold and heat, wetness,
     humidity, poor ventilation, and hazards such as heights and
     moving machinery. [Nofsker] can understand, remember, and
     carry out simple instructions in an environment free of fast-
     paced production requirements, involving only simple work-
     related decisions with few workplace changes.

(Tr. 858-59).

     At step four, the ALJ found that Nofsker was capable of performing

her past relevant work as a pillow filler. (Tr. 863). At step five, the ALJ

determined that based on Nofsker’s age, education, work experience, and

RFC that there were a significant number of jobs in the national economy

that Nofsker could perform, including working as a bakery worker on a

conveyor line, machine tender laminating, and a counter clerk

photofinishing. (Tr. 864).

     Nofsker contends that the decision of the ALJ is not supported by

substantial evidence of record and raises three issues on appeal attacking


                                   - 13 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 14 of 36




various aspects of the ALJ’s decision. We agree. We shall address each

argument seriatim.

     A. Substantial Evidence Does Not Support the ALJ’s RFC
        Assessment

     Nofsker’s first claim of error, challenges the ALJ’s RFC

determination. (Doc. 17, at 4-9). In pertinent part, the ALJ confined

Nofsker to a limited range of light work with additional limitations to

address her medical impairments. (Doc. 17, at 5). In doing so, the ALJ

discounted the opinion of physician assistant, Mr. Yarwood. (Doc. 17, at

5-6). Mr. Yarwood is the only opinion in the medical record which

provides somewhat of an assessment of Nofsker’s functional limitations

concerning her ability to work. (Doc. 17, at 5-6). 6 Nofsker argues that the

ALJ’s RFC determination must be supported by an opinion of a medical

professional or an assessment from a physician regarding a claimant’s

functional limitations. (Doc. 17, at 4-9). Additionally, Nofsker asserts

that while the ALJ is permitted to evaluate the credibility of a claimant

and weigh the medical evidence presented, the ALJ cannot use the record


6To reiterate, the Court is constrained to indicate that under the then-
existing regulations, physician assistants are not ‘acceptable medical
sources’ that can provide a medical opinion pursuant to the regulations.
See 20 C.F.R. § 404.1502(a)(ii)(8); see also 20 C.F.R. § 404.1527(a)(1).
                                   - 14 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 15 of 36




evidence to arrive at his or her own conclusions regarding a claimant’s

physical capabilities. (Doc. 17, at 8).

      In response, the Commissioner argues that the regulations

empower the ALJ, not a physician, to make the ultimate RFC

determination based on all the record evidence. (Doc. 18, at 13). The

Commissioner further asserts the Chandler court endorsed this notion in

holding that a claimant’s RFC is an administrative finding for the ALJ,

not a treating or other physician. See Chandler v. Comm’r of Soc. Sec.,

667 F.3d 356, 362 (3d Cir. 2011).

      As correctly asserted by the Commissioner, the Court of Appeals

has ruled that the ALJ—not treating or examining physicians or State

agency consultants—must make the ultimate disability and RFC

determinations. Chandler, 667 F.3d at 361. “[RFC] is defined as that

which an individual is still able to do despite the limitations caused by

his or her impairment(s).’” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (quoting Hartranft v. Apfel, 181 F.3d 358, 359 (3d Cir.

1999)). Specifically, one’s RFC reflects the most that an individual can

still do, despite his or her limitations, and is used at steps four and five

to evaluate the claimant’s case. 20 C.F.R. §§ 404.1520, 404.1545; SSR 96-


                                     - 15 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 16 of 36




8P, 1996 WL 374184 at *2. In crafting the RFC, the ALJ must consider

all the evidence of record, including medical signs and laboratory

findings, daily activities, medical source statements, and a claimant’s

medical history. SSR 96-8p, 1996 WL 374184, at *5; see also Mullin v.

Apfel, 79 F. Supp. 2d 544, 548 (E.D. Pa. 2000). An ALJ’s RFC findings,

however, must be supported by the medical evidence. Doak v. Heckler,

790 F.2d 26, 28 (3d Cir. 1986).

     While the Commissioner correctly asserts that the RFC is an

administrative finding rather than a medical finding, “[t]here is an

undeniable medical aspect to an RFC determination.” Barnett v.

Berryhill, No. 3:18-CV-637, 2018 WL 7550259, at *4 (M.D. Pa. Dec. 10,

2018). In relevant part, the RFC entails an assessment of what work the

claimant can do given the physical limitations that the claimant

experiences. Barnett v. Berryhill, No. 3:18-CV-637, 2018 WL 7550259, at

*4 (M.D. Pa. Dec. 10, 2018). Therefore, “rarely can a decision be made

regarding [a] claimant’s RFC without an assessment from a physician

regarding [the] functional abilities of [a] claimant.” See Donat v.

Berryhill, No. 17-5096 2018 WL 3186953, at *4 (E.D. Pa. Jun. 28, 2018);

see also Gormont v. Astrue, No. 11-2145 2013 WL 791455 (M.D. Mar. 4,


                                   - 16 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 17 of 36




2013). “Although an ALJ is entitled to resolve conflicts in the evidence

and determines the ultimate question of disability, as a lay person, the

ALJ is not permitted to interpret raw medical data when evaluating a

claimant’s functional capacity.” See Donat v. Berryhill, No. 17-5096 2018

WL 3186953, at *4 (E.D. Pa. Jun. 28, 2018); see also Doak, 790 F.2d at 29

(holding that no physician suggested that the activity Doak could perform

was consistent with the definition of light work, thus the ALJ’s conclusion

that he could was not supported by substantial evidence); 20 C.F.R. §

404.1545.

     In this case, Nofsker alleges that the following physical and mental

health conditions limit her ability to work: diabetes, depression, anxiety,

stomach issues, lower back problems, status post back surgery, leg pain,

and insomnia. (Tr. 208). Upon review of the medical record, the ALJ

concluded that the following impairments were medically determinable

and severe during the relevant period: lumbar degenerative disc disease,

status post surgery, obesity, diabetes, polyneuropathy, depression,

anxiety, and carpal tunnel syndrome. (Tr. 856-57).

     Subsequently, between steps three and four of the sequential

process, the ALJ determined that Nofsker could perform a limited range


                                   - 17 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 18 of 36




of light work with additional limitations to address her medical

impairments. (Tr. 858-59). The ALJ based this determination solely on

comparing Nofsker’s subjective complaints to raw medical data from her

treatment records to arrive at an RFC of light work. No acceptable

medical source assessed Nofsker’s functional capacity and no treating

physician opined on the effects of her lumbar degenerative disc disease,

status post surgery, obesity, diabetes, polyneuropathy, depression,

anxiety, and carpal tunnel syndrome on her ability to perform a limited

range of light work. Therefore, the Court is left to speculate how

Nofsker’s physical impairments affect her RFC, which this Court cannot

do. See Biller v. Acting Comm’r of Soc. Sec., 962 F. Supp.2d 761, 779 (W.D.

Pa. 2013); see also Gormont v. Astrue, 3:11-CV-02145, 2013 WL 791455,

at *8 (M.D. Pa. Mar. 4, 2013).

     Because the Court cannot speculate as to Nofsker’s physical and

mental impairments and their effect on her RFC assessment, we find that

the ALJ’s RFC is not supported by substantial evidence.




                                   - 18 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 19 of 36




     B. Substantial Evidence Does Not Support the ALJ’s
        Assignment of Limited Weight to the Opinions of Mr.
        Yarwood and Mr. Christopher Mlyneck (“Mr. Mlyneck”)

     Nofsker’s second claim of error, challenges the ALJ’s consideration

of the opinion of physician assistant, Mr. Yarwood and the third-party

opinions of her ex-husband, Mr. Mlyneck. (Doc. 18, at 19-26). It is well

established that the ALJ—not treating or examining physicians or State

agency consultants—must make the ultimate disability and RFC

determinations. Chandler, 667 F.3d at 361. The ALJ is charged with a

duty to evaluate all the medical opinions in the record under the factors

set forth in the regulations and to resolve any conflicts. 20 C.F.R. §

404.1527. An ALJ may give an opinion less weight or no weight if it does

not present relevant evidence or a sufficient explanation to support it, or

if it is inconsistent with the record as a whole. 20 C.F.R. § 404.1527(c).

The ALJ may choose which medical evidence to credit and which to reject

as long as there is a rational basis for the decision. Plummer v. Apfel, 186

F.3d 422, 429 (3d Cir. 1999). Thus, as correctly asserted by the

Commissioner, the power to accept or reject evidence in light of the broad

record belongs to the ALJ, not to treating or other physicians. However,

an ALJ cannot rely only on the evidence that supports his or her


                                   - 19 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 20 of 36




conclusion, but also must explicitly weigh all relevant, probative, and

available evidence, and provide some explanation for a rejection of

probative evidence which would suggest a contrary disposition. See

Gleason v. Colvin, 152 F. Supp.3d 364, 386 (M.D. Pa. 2015); see also

Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994); Cotter v. Harris, 642

F.2d 700, 705 (3d Cir. 1981).

           1. Opinion of Physician Assistant, Mr. Yarwood

     First, Nofsker alleges that the ALJ erred in weighing the opinion of

Mr. Yarwood, Nofsker’s physician assistant. (Doc. 18, at 19-23). In

relevant part, Mr. Yarwood opined that Nofsker’s pain was present to

such an extent as to be distracting to adequate performance of daily

activities or work; that physical activity, such as walking, standing, and

bending would greatly increase her pain causing abandonment of tasks

related to daily activities or work; and that her medication(s) would limit

her effectiveness in the work place due to distraction, inattention,

drowsiness, such that she would be off-task between ten percent and 15

percent of a workday. (Tr. 1368). Nofsker asserts that the ALJ rejected

Mr. Yarwood’s opinion concluding the following:

     As for the opinion evidence, the undersigned assigned limited
     weight to the opinion of Mr. Yarwood that [Nofsker] is

                                   - 20 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 21 of 36




      expected to be off-task [ten] to 15 [percent] of the time due to
      her medications. Neither his treatment records nor records
      from other treating sources support the claimant is off-task
      this often. (Exhibit B34F). His treatment records indicate
      diabetes with some nausea and vomiting in January 2019;
      this was not noted in his previous records and looks to be an
      acute issue. His records note diabetes, diabetic
      polyneuropathy, and she does not comply with taking her
      diabetes medications (Exhibit B33F); neither this nor his
      remaining treatment records support his conclusions at
      Exhibit B34F.

The ALJ further concluded:

      [Mr.] Yarwood indicated the claimant’s medications will
      interfere with the claimant’s effectiveness in a work setting
      but the claimant has frequently denied medication side-
      effects. When she has had side effects, she discontinued the
      medication. He noted pain affects adequate performance of
      activities of daily living but the claimant’s pain management
      providers recommended the claimant be as active as she can
      and it is recommended she also stay active to help keep [her]
      diabetes under better control. Her pain management
      providers indicated she remained active (Exhibits B34F,
      B38F, and B26F). As such, [Mr.] Yarwood’s opinions are not
      supported and they are inconsistent with the record.

(Tr. 863).

      Nofsker argues, however, that the ALJ’s rationale is not supported

by the record evidence. (Doc. 17, at 11). Particularly, Nofsker contends

that even assuming she was “as active as possible,” as recommended by

her doctors, the record evidence does not demonstrate that she would be

able to get through a workday or workweek without excessive breaks and

                                   - 21 -
          Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 22 of 36




off-task behavior. (Id.). Nofsker further contends that in discounting Mr.

Yarwood’s opinion, the ALJ provides no evidentiary support, and ignores

relevant and probative evidence. (Doc. 17, at 12).

      In response, the Commissioner argues that the power to accept or

reject evidence in light of the broad record, belongs to the ALJ, not to

treating or other physicians. (Doc. 18, at 19). The Commissioner further

asserts that because the ALJ considered Mr. Yarwood’s opinion and valid

reasons were provided in affording his opinion limited weight, the ALJ

complied with the governing law and regulations. (Doc. 18, at 22-23). The

Commissioner contends that the ALJ acted within her defined authority

and the Court should defer to the Commissioner’s conclusions. (Doc. 18,

at 23).

      Here, the ALJ considered the opinion of physician assistant, Mr.

Yarwood and afforded his opinion limited weight. (Tr. 862-63). The ALJ

reasoned that neither Mr. Yarwood’s treatment records nor records from

other treating sources support that Nofsker would be off-task ten to 15

percent of the time due to her medications. (Tr. 862). Additionally, the

ALJ explained that Mr. Yarwood’s treatment records indicate that

Nofsker suffers from diabetes and experienced some nausea and vomiting


                                       - 22 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 23 of 36




in January 2019. (Id.). However, this was not noted in Mr. Yarwood’s

previous records and looks to be an acute issue. (Id.). Further, the ALJ

explained that Mr. Yarwood’s treatment records note diabetes, diabetic

polyneuropathy, and that Nofsker does not comply with taking her

diabetes medications. (Id.). However, Mr. Yarwood’s treatment records

do not support this conclusion. (Id.).

     Moreover, the ALJ reasoned that Mr. Yarwood indicated that

Nofsker’s medications would interfere with her effectiveness in a work-

setting, but that Nofsker has frequently denied medication side-effects.

(Id.). The ALJ also explained that when Nofsker experienced side-effects

from her medication, she discontinued that medication. (Id.). Further,

Mr. Yarwood noted pain affects adequate performance of activities of

daily living, but Nofsker’s pain management providers recommended

that Nofsker be as active as possible and it was recommended that

Nofsker also stay active to help keep her diabetes under better control.

(Id.). Nofsker’s pain management providers further stated that Nofsker

remained relatively active. (Tr. 862-63). Therefore, the ALJ concluded

that Mr. Yarwood’s opinions were inconsistent and unsupported by the

record evidence and afforded his opinion limited weight.


                                    - 23 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 24 of 36




     In pertinent part, Nofsker argues that the ALJ ignored relevant

and probative record evidence, which supports Mr. Yarwood’s opinion.

(Doc. 17, at 12). For instance, Nofsker asserts that the ALJ references a

February 2013 evaluation, where neurosurgeon Dr. Michael Sather

“advised no further surgery is appropriate and recommended a spinal

cord stimulator and weight loss,” but failed to mention Dr. Sather’s

clinical findings of trace deep tendon reflexes (DTR’s) at the patella and

absent DTR’s at the Achilles; pain in the hamstrings with straight leg

raising; and diminished range of motion in the lumbar spine. (Doc. 17, at

12). Additionally, Nofsker asserts that the ALJ “cherry-picks” evidence

from her October 2013 visit with Dr. Han, indicating that Nofsker had a

normal gait and strength, while ignoring clinical findings of tenderness

to palpation in the lumbar paraspinal regions bilaterally; bilateral

sacroiliac tenderness; bilateral upper buttock tenderness; and painful

lumbar flexion and extension. (Doc. 17, at 13).

     Moreover, Nofsker contends that the ALJ ignored other evidence of

record, which was consistent with Mr. Yarwood’s opinion. For example,

Nofsker asserts that the ALJ ignored evidence from her pain

management specialist, Dr. Kalyan Krishman from May 2014,


                                   - 24 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 25 of 36




demonstrating bilateral lower extremity edema and diffuse palpable pain

in her lower back; that the ALJ ignored physical therapy records from

the period of June 2014 to September 2014, demonstrating that she did

not meet her goals of increasing range of motion, strength, or hamstring

flexibility; and that the ALJ overlooked treatment notes from the

medication therapy management clinic from 2013 through 2015, which

demonstrated that she consistently complained of severe pain,

necessitating that her medications be adjusted in an unsuccessful effort

to achieve pain relief. (Doc. 17, at 13-14).

     In essence, Nofsker argues that the ALJ selectively relied on

aspects of the medical record to support a finding of non-disability, while

failing to appropriately account for aspects of the record that would

support a contrary conclusion. (Doc. 17, at 9-14). The Commissioner

asserts that the ALJ considered Mr. Yarwood’s opinion and provided

valid reasons in affording his opinion limited weight in compliance with

the governing law and regulations. (Doc. 18, at 22-23).

     The Court is not persuaded by the Commissioner’s argument as to

this issue. “Although we do not expect the ALJ to make reference to every

relevant treatment note . . . we do expect the ALJ, as the factfinder, to


                                    - 25 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 26 of 36




consider and evaluate the medical evidence in the record consistent with

his responsibilities under the regulations and case law.” See Fargnoli v.

Massanari, 247 F.3d 34, 42 (3d Cir. 2001); see also Gleason, 152 F.

Supp.3d at 386. The ALJ may accept some aspects of the medical

evidence and reject other aspects, but must consider all the evidence and

give some reason for discounting the rejected evidence. See Adorno, 40

F.3d at 48; see also Fargnoli, 247 F.3d at 42; Schaudeck v. Comm’r of Soc.

Sec., 181 F.3d 429, 435 (3d Cir. 1999); Gleason, 152 F. Supp.3d at 386.

     As mentioned above, the ALJ cannot rely only on the evidence that

supports the ALJ’s conclusion, but must weigh all relevant, probative,

and available evidence; and the ALJ must provide some explanation for

a rejection of probative evidence which would suggest a contrary

disposition. Adorno, 40 F.3d at 48; Cotter, 642 F.2d at 705. In the instant

case, the ALJ ignored relevant and probative evidence, which supports

Nofsker’s contentions of acute pain; the ALJ ignored objective medical

findings, which substantiated Nofsker’s debilitating medical conditions

and subjective complaints of pain; and the ALJ ignored Nofsker’s

unsuccessful efforts to achieve pain relief. Therefore, the Court finds that

the ALJ’s consideration of Mr. Yarwood’s opinion is not supported by


                                   - 26 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 27 of 36




substantial evidence.

             2. Mr. Mlyneck’s Third Party Opinions

      Next, Nofsker argues that the ALJ erred in rejecting the testimony

of her ex-husband, Mr. Mlyneck. (Doc. 17, at 16-17). Specifically, Nofsker

contends that the ALJ mischaracterized the third-party opinion of Mr.

Mlyneck. (Doc. 17, at 16). Nofsker asserts that Mr. Mlyneck served as a

corroborating lay witness. (Id.). Thus, Mr. Mlyneck’s function report

served to impart his observations of Nofsker’s functional abilities. (Id.).

The ALJ, however, discounted Mr. Mlyneck’s opinion concluding:

      [Mr. Mlyneck] noted and testified regarding [Nofsker’s]
      subjective complaints and advised she had a number of
      limitations based on her subjective reports. However, [Mr.
      Mlyneck] did not provide any support for his proposed
      functional limitations or testimony in terms of signs or
      laboratory findings and the actual objective findings from
      various medical sources do not support the degree of
      limitations noted by [Nofsker’s] husband. As such, [Mr.
      Mlyneck’s] opinions are inconsistent with [Nofsker’s]
      treatment records and given limited weight.

(Tr. 863).

      Nofsker contends that Mr. Mlyneck’s third-party opinions were not

intended to serve as medical evidence. (Id.). Rather, Nofsker asserts that

Mr. Mlyneck’s statements were intended to provide observations that any

lay person is capable of making regarding Nofsker’s daily activities,

                                   - 27 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 28 of 36




reactions to pain and stress, and her ability to interact with others. (Id.).

Thus, Nofsker maintains that the ALJ’s rationale for discounting Mr.

Mlyneck’s third-party statements is inappropriate under the regulations

governing a lay witness. (Id.).

     In response, the Commissioner argues that Nofsker’s challenge to

the ALJ’s consideration of Mr. Mlyneck’s third-party opinions is without

merit. (Doc. 18, at 24). The Commissioner asserts that the controlling

regulations do not require the ALJ to consider lay witness evidence

submitted by a claimant. (Id.).

     Observations of a claimant made in third-party lay statements are

valid sources for an ALJ to consider. Gleason, 152 F. Supp.3d at 393. SSR

16-3p states:

     Other sources may provide information from which
     [adjudicators] may draw inferences and conclusions about an
     individual’s statements that would be helpful to
     [adjudicators] in assessing the intensity, persistence, and
     limiting effects of symptoms. Examples of such sources
     include public and private agencies, other practitioners,
     educational personnel, non-medical sources such as family
     and friends, and agency personnel. [Adjudicators] will
     consider any statements in the record noted by agency
     personnel who previously interviewed the individual, whether
     in person or by telephone. The adjudicator will consider any
     personal observations of the individual in terms of how
     consistent those observations are with the [claimant’s]
     statements about his or her symptoms as well as with all of

                                    - 28 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 29 of 36




     the evidence in the file.

See SSR 16-3p, 2017 WL 5180304 at *7; see also 20 C.F.R. § 1527(f)(1); 20

C.F.R. § 416.927(f)(1).

     In this case, the ALJ considered the lay opinion of Mr. Mlyneck,

Nofsker’s ex-husband, and afforded his opinion limited weight. (Tr. 863).

The ALJ explained that Mlyneck noted and testified regarding Nofsker’s

subjective complaints and advised that she had a number of limitations

based on her subjective reports. (Id.). The ALJ concluded, however, that

Mr. Mlyneck did not provide any support for his proposed functional

limitations or testimony in terms of signs or laboratory findings and the

actual objective findings from various medical sources did not support

the degree of limitations noted by Mr. Mlyneck. (Id.). Accordingly, the

ALJ afforded limited weight to Nofsker’s opinion.

     Nofsker argues that the ALJ’s rationale for discounting Mr.

Mlyneck’s opinion is impermissible under the regulations governing a lay

witness. (Id.). Specifically, Nofsker contends that Mr. Mlyneck’s third-

party opinions were not intended to serve as medical evidence. (Id.).

Rather, Mr. Mlyneck’s statements were intended to provide observations

that any lay person is capable of making as to Nofsker’s daily activities,


                                   - 29 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 30 of 36




reactions to pain and stress, and her ability to interact with others. (Id.).

To the contrary, the Commissioner argues that Nofsker’s contentions on

this score are without merit because the regulations do not require the

ALJ to consider lay witness evidence submitted by a claimant. (Id.).

      The Court is not persuaded by the Commissioner’s argument as to

this issue. As correctly asserted by Nofsker, Mr. Mlyneck’s opinion should

have been considered and was not intended to serve as a medical opinion

or medical evidence. (Doc. 17, at 16). Rather, Mr. Mlyneck’s opinion was

intended to serve as a personal observation of Nofsker in terms of how

consistent his observations were with Nofsker’s statements about her

symptoms in relation to the medical record as a whole. See SSR 16-3p,

2017 WL 5180304 at *7; see also 20 C.F.R. § 1527(f)(1); 20 C.F.R. §

416.927(f)(1). Thus, it is error for the ALJ to discount these third-party

statements on the basis that they were not supported by “proposed

functional limitations or testimony in terms of signs of laboratory

findings.” (Tr. 863).

      Therefore, because the ALJ improperly considered the third-party

statements of Mr. Mlyneck, the Court finds that the ALJ’s decision as to

this issue is not supported by substantial evidence.


                                    - 30 -
          Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 31 of 36




      C. Substantial Evidence Does Not                 Support the ALJ’s
         Evaluation of Nofsker’s Credibility

      Next, Nofsker argues that the ALJ erred in assessing her

credibility. (Doc. 17, at 14-17). Specifically, Nofsker contends that the

ALJ’s rationale for rejecting her subjective complaints is legally

erroneous, as the medical evidence of record supports her complaints of

debilitating pain. (Doc. 17, at 15). Nofsker alleges that the ALJ

overemphasized her ability to perform activities of daily living. (Id.). The

ALJ concluded:

      [Nofsker] reported that she handles self[-]care, laundry, and
      cooking and then reported elsewhere that her daughter does
      everything, which shows an inconsistency in her subjective
      complaints. Exhibit B10/24 indicated [that Nofsker] spent her
      time doing housework, watching television, and playing on
      her computer. When examined, [Nofsker] had a normal gait
      and station and did not use an assistive device.

(Tr. 861).

      Nofsker argues, however, that the specific treatment record that

the ALJ references, does not account for how much housework she can

perform, how often she watches TV or plays games, and thus, does not

rise to the level of discrediting her allegations of disabling pain. (Doc. 17,

at 15).



                                       - 31 -
         Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 32 of 36




         In response, the Commissioner argues that Nofsker’s contentions

on this score are without merit. (Doc, 18, at 23-26). The Commissioner

asserts that the ALJ considered Nofsker’s testimony and properly

concluded that her subjective statements were not entirely consistent

with the medical evidence and other evidence in the record. (Doc. 18, at

23-24).

         An ALJ must consider all of a claimant’s symptoms in determining

whether the claimant is disabled, including the claimant’s pain. 20 C.F.R.

§ 404.1529(a). Statements about a claimant’s pain, however, are not by

themselves sufficient to establish that the claimant is disabled. (Id.). To

establish disability, there must be objective medical evidence from an

acceptable medical source showing that the claimant has a medical

impairment which could reasonably be expected to produce the pain or

other symptoms alleged and that leads to the conclusion that the

claimant is disabled when considered with the other evidence of record.

(Id.).

         An ALJ must conduct a two-step process in analyzing a claimant’s

pain or other symptoms. First, the ALJ must determine whether the

claimant has “a medically determinable impairment that could


                                      - 32 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 33 of 36




reasonably be expected to produce [the claimant’s] symptoms, such as

pain.” Id. § 404.1529(b). Second, when the record shows that the claimant

has a “medically determinable impairment(s) that could reasonably be

expected to produce [the claimant’s] symptoms,” the ALJ “must then

evaluate the intensity and persistence of [the claimant’s] symptoms” to

determine how the symptoms limit the claimant’s capacity for work. Id.

§ 404.1529(c)(1). “In evaluating the intensity and persistence” of a

claimant’s symptoms, the ALJ considers “all of the available evidence”

from “medical sources and nonmedical sources” to determine how the

symptoms affect the claimant. (Id.).

     Here, the ALJ considered Nofsker’s medically determinable

impairments in determining whether she was disabled, including her

lumbar degenerative disc disease, status post surgery, obesity, diabetes,

polyneuropathy, depression, anxiety, and bilateral carpal tunnel

syndrome. (Tr. 856-57). The ALJ, however, found that Nofsker’s

medically determinable impairments could reasonably be expected to

cause the alleged symptoms; however, Nofsker’s statements concerning

the intensity, persistence and limiting effects of these symptoms were not

entirely consistent with the medical evidence and other evidence in the


                                   - 33 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 34 of 36




record. (Tr. 859).

     On this issue, Nofsker argues that the ALJ’s rationale for rejecting

her subjective complaints is legally erroneous, as the record supports her

complaints of debilitating pain. (Doc. 17, at 15). Specifically, Nofsker

contends that the ALJ overemphasized her ability to perform her

activities of daily living. (Id.). Nofsker argues that the ALJ solely relied

on a September 2012 treatment record, which includes a statement that

she “spends her time doing homework, watching TV, playing the

computer,” but also oversleeps at times and still awakes feeling tired.

(Id.). Nofsker contends, however, that the treatment record, which the

ALJ solely relies on in discounting her subjective complaints, does not

fully account for how frequently she can perform her activities of daily

living. (Id.). Nofsker further contends that the ALJ overlooked testimony

that she handles some cooking duties, but only on her good days; that she

cannot stand long enough to cook a meal; and that she can only fold

laundry while sitting, but that’s all that she can do in terms of house

cleaning. (Doc. 17, at 15-16).

     The Commissioner contends that Nofsker’s argument is without

merit, as the ALJ appropriately considered her testimony and concluded


                                   - 34 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 35 of 36




that her subjective statements were not entirely consistent with the

evidence of record. (Doc. 18, at 23-24).

     The Court disagrees. Similar to Nofsker’s first and second claim of

error, it appears that the ALJ relies only on the evidence that supports

her conclusion of non-disability, while rejecting and ignoring relevant,

probative, and available record evidence, which suggests a contrary

disposition. As stated above, the ALJ, as a factfinder, has an obligation

“to consider and evaluate all of the medical evidence in the record

consistent with his responsibilities under the regulations and case law.”

See Fargnoli, 247 F.3d at 42; see also Gleason, 152 F. Supp.3d at 386.

     The Court of Appeals has long been concerned with ALJ opinions,

which fail to properly consider, discuss, and weigh relevant medical

evidence. See Fargnoli, 247 F.3d at 42; see also Dobrowolsky v. Califano,

606 F.2d 403, 406-07 (3d Cir. 1979). It is well-established that “where

there is conflicting probative evidence in the record, there is an acute

need for the ALJ to provide an explanation of the reasoning behind his or

her conclusions, and the Court will vacate or remand a case where such

an explanation is not provided. Fargnoli, 247 F.3d at 42; Cotter, 642 F.2d

at 706.


                                    - 35 -
      Case 3:20-cv-00193-JFS Document 22 Filed 01/12/21 Page 36 of 36




     In the present case, the ALJ afforded limited weight to Nofsker’s

subjective complaints, citing Nofsker’s activities of daily living as a basis

for her decision. In doing so, the ALJ failed to properly consider, discuss,

and weigh relevant, contradictory medical evidence, including Nofsker’s

testimony that she handles some cooking duties, but only on her good

days; that she cannot stand long enough to cook a meal; and that she can

only fold laundry while sitting, but that’s all that she can do in terms of

house cleaning. (Tr. 181, 179-84). Because the ALJ disregarded this

evidence, the Court finds that the ALJ’s adverse credibility finding with

regard to Nofsker’s testimony is not supported by substantial evidence.

     Accordingly, for the reasons stated above, the Court finds that the

ALJ’s decision is not supported by substantial evidence. Thus, the

decision of the Commissioner of Social Security will be VACATED and

this case will be REMANDED for further proceedings consistent with

this Memorandum.

     An appropriate Order follows.


Dated: January 12, 2021                      s/Joseph F. Saporito, Jr.
                                              JOSEPH F. SAPORITO, JR.
                                             United States Magistrate Judge



                                    - 36 -
